Exhibit AURORA GOLD CORPORATION NEWS RELEASE 02-2008 Trading Symbols: CUSIP No.: 051642106 NASD OTC BB: ARXG WKN: (Germany) 904846 FRANKFURT: A4G.FSE, A4G.ETR BERLIN-BREMEN: A4G.BER NEWS RELEASE AURORA GOLD CORPORATION IS PLEASED TO ANNOUNCE THAT DRILLING WILL COMMENCE ON THE JOINT VENTURE SÃO JOÃO PROPERTY LOCATED IN THE TAPAJOS GOLD PROVINCE, PARÁ, BRAZIL BALCATTA, AUSTRALIA – July 17, 2008 - Aurora Gold Corporation (the "Company," "Aurora Gold") (OTC BB:ARXG.OB - News) (Frankfurt:A4G.F - News) (XETRA:A4G.DE - News) (Berlin:A4G.BE - News), a mineral exploration company focusing on exploration and development of its properties in the Tapajos Gold Province, State of Pará, Brazil, is pleased to announce that the subsurface exploration of the São João project will begin in late July. Aurora Gold and their Joint venture partner, Samba Minerals Limited (“Samba“) will begin drill testing the São João property in Northern Brazil in late July 2008.Aurora Gold and Samba have entered into a joint venture on the São João property and adjoining Comandante Araras property. Samba has the right to earn up to 80% of the project by funding the project to feasibility. Drilling of the São João property will follow up on previous work completed by Aurora Gold, which identified a series of at least 6 mineralised quartz veins.The quartz veins have been traced on surface for combined lengths of several hundreds of meters.The principal vein was initially sampled and resulted in 80m @ 31 g/t gold and will be included in the planned drill program. Access to the site has been cleared and the exploration camp facilities are currently being updated to manage the next phase of exploration. Aurora Gold is a mineral exploration company focusing on the exploration and development of its 4 exploration properties and 6 applications in the Tapajos Gold Province, State of Pará, Brazil. The project areas were selected due to their proximity to known gold occurrences and from historical records of gold production.Of course as you should note, proximity to an area having historical records of gold production provides no assurance that we will discover any commercial resources on our property. The lithologies associated with the projects are similar to those that have proven to be the host of significant gold occurrences elsewhere in the Tapajos.Aurora Gold’s stock trades under the symbol “ARXG“ on the OTC Bulletin Board in the United States, under the symbols “A4G.FSE“ and “A4G.ETR“ on the Frankfurt Exchange and “A4G.BER“ on the Berlin-Bremen Stock Exchanges in Germany. ON BEHALF OF THE BOARD “Lars Pearl“ Lars
